DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-4 and 6-23, in the reply filed on June 14, 2022 is acknowledged.
	The traversal is on the grounds that there is no indication that the content of the claims has been interpreted in light of the description in making the assertion of a lack of unity and therefore has not met the burden necessary.  
	However, as previously pointed out, the groups of inventions claimed in the instant application do not relate to a single general inventive concept under PCT Rule 13.1 because Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an ethylene-vinyl alcohol copolymer (A) having an ethylene unit content of 20 to 60 mol%; and a boron compound (B), wherein the boron compound (B) comprises a free boric acid (C), a content of the boron compound (B) with respect to the ethylene-vinyl alcohol copolymer (A) is 100 ppm or more and 5,000 ppm or less in terms of orthoboric acid, and a proportion of the free boric acid (C) in the boron compound (B) is 0.1% by mass or more and 10% by mass or less in terms of orthoboric acid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2001-164059 A. US 2003/0060550 A1, and WO 00/20211 A1.  
	Hence, the restriction is proper and made FINAL. 
	Claims 1-23 are pending of which claims 1-4 and 6-23 are now under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-4 and 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a resin composition comprising an ethylene-vinyl alcohol copolymer (A) having an ethylene unit content of 20 to 60 mol%; and a boron compound (B), wherein the boron compound (B) comprises a free boric acid (C), a content of the boron compound (B) with respect to the ethylene-vinyl alcohol copolymer (A) is 100 ppm or more and 5,000 ppm or less in terms of orthoboric acid, and a proportion of the free boric acid (C) in the boron compound (B) is 0.1% by mass or more and 10% by mass or less in terms of orthoboric acid.
	There is no antecedent basis for “orthoboric acid” in claim 1. 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-11, 16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inomata et al. (US 2003/0060550). 
	Inomata et al. disclose a resin composition (equivalent to the resin composition of the claimed invention)  having an ethylene-vinyl alcohol copolymer (EVOH) component and a multi-layered structure containing the resin composition. The EVOH has an ethylene content of from 3 to 70 mol % (equivalent to the ethylene-vinyl alcohol copolymer (A) having an ethylene unit content of 20 to 60 mol% of the claimed invention). The composition further includes a carboxylic acid (A), a phosphate compound (D), for example, various acids such as phosphoric acid, phosphorous acid, etc., and their salts, and a boron compound (E), for example, boric acids, esters of boric acids, salts of boric acids, boron hydrides, etc. The boric acids include orthoboric acid, metaboric acid, tetraboric acid, etc.; the esters of boric acids include triethyl borate, trimethyl borate, etc.; the salts of boric acids include alkali metal salts and alkaline metal salts of various types of boric acids such as those mentioned above, as well as borax, etc. Of those compounds, especially preferred is orthoboric acid (this will be hereinafter referred to as boric acid). The content of the carboxylic acid (A) must fall between 0.05 and 4.5 micromol/g (meeting the limitations of claim 3), the amount of the phosphate compound (D) falls between 10 and 500 ppm in terms of the phosphate radical (meeting the limitations of claim 2), and from 50 to 2000 ppm, in terms of the boron element, of a boron compound (E) (equivalent to the boron compound (B)of the claimed invention) a content of the boron compound (B) with respect to the ethylene-vinyl alcohol copolymer (A) is 100 ppm or more and 5,000 ppm or less in terms of orthoboric acid. The EVOH resin composition is molded in melt into various moldings such as films, sheets, containers, pipes, fibers, etc. The moldings can be recycled by grinding and re-molding them. The films, sheets and fibers of the composition may be uniaxially or biaxially stretched. For molding the composition in melt, employable is any mode of extrusion, inflation extrusion, blow molding, melt spinning, injection molding, etc. The EVOH resin composition may be molded into single-layered moldings of the composition alone, but, in practical use, it is often molded into multi-layered structures comprising at least one layer of the composition in which the layer of the composition may be in any form of film, sheet or the like. The thus-obtained, co-extruded multi-layered structures can be fabricated into various moldings (e.g., films, sheets, tubes, bottles, etc.), which include, for example, multi-layered bottle or cup containers, which are produced through stretch blow molding of multi-layered structures (e.g., pipes, etc.) (meeting the limitations of claims 6-11, 21, 22, and 23) (See Abstract and paragraphs 0041, 0075, 0080, 0085, 0086, 0095 0100, 0101, 0102, 0145, 0146, 0152, and 0156). 
	With regards to the limitation that the melt index measured in accordance with ASTM D1238 at 190 °C under a load of 2,160 g is 0.1 to 15 g/10 min, the Examiner takes the position that such a property limitation is inherent in the resin composition taught by Inomata et al. and the claimed invention given that both are identical. 
	With regards to the limitation that the proportion of the free boric acid (C) in the boron compound (B) is 0.1% by mass or more and 10% by mass or less in terms of orthoboric acid, the Examiner would like to point out that Inomata et al. specifically teach that the use several types of boron compounds such as orthoboric acid, metaboric acid, tetraboric acid, etc.; the esters of boric acids include triethyl borate, trimethyl borate, etc.; the salts of boric acids include alkali metal salts and alkaline metal salts of various types of boric acids such as those mentioned above, as well as borax, etc. and It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. Furthermore, with regards to the concentration of each boron compound, the Examiner would like to point out that concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

5.	Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata et al. (US 2003/0060550) in view of Michihata et al. (US 2004/0170787).  
	Inomata et al., as discussed above, do not teach the use of an inorganic vapor deposition layer provided on a film of the claimed EVOH film wherein an average thickness of the inorganic vapor deposition layer is 15 nm or more and 150 nm or less.

	However, Michihata et al. disclose a fuel container with high fuel barrier properties. The fuel container is a coextrusion blow-molded fuel container having a container body made of a layered structure. The layered structure comprises: a barrier layer made of a barrier resin (A); and an inner layer and an outer layer made of a thermoplastic resin (B) that is different from the barrier resin (A). In a preferred embodiment, there is also a barrier material (C) selected from the group consisting of metal foil, epoxy resin, polyvinylidene chloride resin, polyvinylalcohol resin, polyamide resin, polyester resin, and fluorocarbon resin. The metal foil is a metal vapor deposited film of a metal or metal oxide. (See Abstract and paragraphs 0084, 0085, 0099, 0107, 0110). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use a metal vapor deposited film of a metal or metal oxide in the containers made by Inomata et al. given that Michihata et al. specifically teach that their barrier layers can be sued EVOH barrier layers.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787